Title: To John Adams from Edmund Jenings, 15 July 1780
From: Jenings, Edmund
To: Adams, John


     
      Sir
      Brussels July. 15. 1780
     
     I have receivd your Excellencys Translation into plain English of the Memorial to the Sovereigns of Europe. I cannot but Admire the trouble, to which your Excellency has put yourself, in making intelligible the Obsolete and Phantastic Language of the Quondam Governor of Massachusets: but indeed the Matter of the Memorial is Excellent, and well deserves the Observations of the European World. I See from your Excellencys former Remarks on the Times, there is Nothing New in them to an American, who has had them, and much more in Contemplation during the Agitation of this Important Question. They shall be sent to England, whenever I can get a Safe Conveyance and be Recommended to be published in the Most Advantageous Manner. The Letter to Mr. Wythe and the Report of the Convention &c. are sent, as is likewise the Character of Mr. Dana, but have not yet heard of their Receipt.
     Two young Gentlemen, one I think of the Name of Gridley, passed through this Town the beginning of the Week, and gave us much Joy, on Account of a Report at Paris of a great Part of Walsinghams fleet being taken, and five ships of Greaves Squadron. I am Sorry the News has not yet been Confirmed by Your Excellency.
     The English papers say, that Monsieur Guichen had Effected a Junction with Don Joseph Solano on the 4th of June. If true, we may expect good News from that Quarter—We want something to Comfort Us and humble our Ennemies.
     Fresh Instances are given of the Corruption of England in the perjuries daily Committed at the Old Bailey—I suppose that Gearys Squadron is by this Time returnd to Port—I Hope the Cadiz and the Brest Fleets will soon Join in full force. The West India fleet will be approaching the Channel in the Course of next Month. It is Large and Valuable; so much so, that being conducted into the Ports, we wish, they should be would well Compensate for all our disasters.
     Has your Excellency seen the Observations on Lord G. Germains and Conways Speeches? They have been inserted in the general Advertizer under the Signature of Probus.
     I have receivd four Letters containing the translated Memorial.
     
      I am Sir your Excellencys Most faithful & Obedient Hble Servt.
      Edm: Jenings
     
    